Case 2:20-cv-01603-EGS Document 1 Filed 03/25/20 Page 1 of 15
Case 2:20-cv-01603-EGS Document 1 Filed 03/25/20 Page 2 of 15
Case 2:20-cv-01603-EGS Document 1 Filed 03/25/20 Page 3 of 15
       Case 2:20-cv-01603-EGS Document 1 Filed 03/25/20 Page 4 of 15




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DONALD J. SESSO,                      :
           Plaintiff,                 :      CIVIL ACTION NO.:
                                      :
                  v.                  :
                                      :
EAGLEVILLE HOSPITAL,                  :      JURY TRIAL DEMANDED
         Defendant.                   :

                                     COMPLAINT
I.      INTRODUCTION

        1. Plaintiff, Donald J. Sesso (Sesso), brings this whistleblower retaliation action

under the False Claims Act (FCA), 31 U.S.C. Sections 3729 and 3730, and the Pa.

Whistleblower Law (PaWBL), 43 P.S. Sections 1421-1428, against Defendant, Eagleville

Hospital (Eagleville), for terminating Sesso in retaliation for complaints he made about

patient safety.

II.     JURISDICTION AND VENUE

        2. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and

1343 and 31 U.S.C. § 3730(h). Furthermore, Eagleville’s conduct with regard to Sesso

violated the PaWBL, and the pendant jurisdiction of this Court is invoked to remedy

those violations.

        3. Venue is proper pursuant to 28 U.S.C. § 1391(b).

III.    PARTIES

        4. Sesso, is an adult individual residing in Lower Gwynedd, PA.

        5. Eagleville is a Pennsylvania non-profit corporation located at 100 Eagleville

Road, Eagleville, PA 19403.
      Case 2:20-cv-01603-EGS Document 1 Filed 03/25/20 Page 5 of 15




       6. Eagleville provides inpatient and residential treatment for substance abuse,

medical, psychological, psychiatric and co-occurring disorders and research, training and

education services to professional and local communities.

       7. Eagleville has about 300 patient beds, receives about 5,500 patient admissions

per year and provides about 97,000 treatment days per year.

       8. For Fiscal Year 2017 (7/1/17 – 6/30/18), Eagleville had about $42,000,000 in

revenue, received about $30,000,000 from the U.S. Government through Medicare and

received about $7,000,000 from the Commonwealth of Pennsylvania through Medicaid.

Eagleville provided about $120,000 to Pennsylvania’s Department of Human Services for

medical assistance, and Eagleville received about $2,400,000 in contributions from

Pennsylvania’s Department of Public Welfare.

IV.    FACTUAL BACKGROUND

       9. At all times relevant to this Complaint, Sesso was employed by Eagleville as a

physician to provide inpatient and non-hospital residential professional medical services

and certain medico-administrative duties.

       10. Sesso worked for Eagleville from March 2010 through January 2020.

       11. For the first about six years Sesso worked at Eagleville, he worked five days

per week and about 20-25 hours per week. For the last 2 ½ - 3 years he worked at

Eagleville, Sesso worked about 15 hours per week. Eagleville paid Sesso an hourly rate,

which was $90/hour as of late 2019.

       12. Scheduling Medical Staff Coordinator Laurie Dallas knew that Sesso was

available to work additional hours if needed. Several years ago, Ms. Dallas told Sesso

that Eagleville needed to keep him and Dr. Erini Poggio, another part-time physician,




                                            2
      Case 2:20-cv-01603-EGS Document 1 Filed 03/25/20 Page 6 of 15




because of the frequent staffing and safety problems that arose when physician turnover

occurred. Ms. Dallas told Sesso that the Eagleville’s then CEO, Maureen Pollock, was

aware of the need for part-time physicians and agreed that Sesso and Dr. Poggio were

important and critical staff for Eagleville.

       13. During the last five years Sesso was at Eagleville, there was frequent turnover

of full-time hospital physicians. During these years, Sesso and Dr. Poggio agreed with

Ms. Dallas that they would adjust their schedule to help accommodate as physician

turnovers occurred.

       14. In March 2019, Eagleville’s Medical Executive Committee submitted a letter

to Eagleville stating:

               The Medical Executive Committee has not approved the position of CMO
               due to multiple irregularities both in substance and procedure that are in
               blatant violation of our hospital bylaws.

               The Medical Executive Committee is determined to confront and expose
               the careless and wasteful spending and hiring practices which have eroded
               our ability to director resources where they are legitimately needed to
               provide care for our patients.

               The physicians are unanimous in their pledge to advocate for all
               disciplines to have an input in decision-making processes, and to ensure
               that our institution is run in an ethical and responsible manner, and that
               our bylaws are respected and followed.

       15. Although Sesso was not a member of the Medical Executive Committee, he

agreed with the March 2019 letter submitted by the committee to Eagleville.

       16. In July 2019, Eagleville agreed to pay $2,850,000 to settle a False Claims Act

case brought by a whistleblower working with the U.S. Department of Justice (United

States of America, ex. rel. Christopher M. Smith v. Eagleville Hospital, E.D.Pa. Civil

Action No. 16-6627). The whistleblower alleged that Eagleville violated the FCA by




                                               3
      Case 2:20-cv-01603-EGS Document 1 Filed 03/25/20 Page 7 of 15




submitting claims to Medicare, Medicaid, and the Federal Employees Health Benefits

Program for hospital-level detoxification treatment services when the patients were

ineligible for admission to receive such services or lacked documentation to support the

claims. As part of the settlement, Eagleville also entered into a five year Corporate

Integrity Agreement

(https://oig.hhs.gov/fraud/cia/agreements/Eagleville_Hospital_07242019.pdf) with the

Office of Inspector General (OIG) of the United States Department of Health and Human

Services (HHS), which required, among other things, the hiring of a compliance officer,

the establishment of a compliance committee, written policies and procedures regarding

the operation of the compliance program, and the implementation of a risk assessment

and internal review process designed to identify and address evolving compliance risks

on an ongoing basis.

       17. In about August 2019, there was a mass exodus of Eagleville physicians

resigning from Eagleville.

       18. On September 17, 2019, Sesso emailed Donna Ambrogi, Director of Nursing,

Judy Seyedroudbari, Director of Pharmacy, and Dr. Nathaniel Abramson, a physician

who had just started working at Eagleville. In his email, Sesso conveyed his concerns

about the lack of rules and procedures, including a) medical personnel’s awareness of

risks of nsaids and noacs when platelets are low and that they should document reasoning

when used, b) medical personnel’s awareness that anti-convulsants like Keppra and

Dilantin do not help withdrawal seizures but may be needed for coexistent epilepsy or if

reasonable suspicion, c) minimizing phenobarbital use, d) do not order venous ammonia

levels, and e) stipulate how many bowel movements are needed when using lactulose for




                                             4
      Case 2:20-cv-01603-EGS Document 1 Filed 03/25/20 Page 8 of 15




Hepatic encephalopathy. Sesso also expressed concerns about AMA discharge patients

needing physician exam note or at least case review note of discussion with nurse,

avoiding medication for outpatient narcotics or bzd’s unless highly unusual

circumstances are documented and be extra careful with bzd and insomnia meds during

methadone taper.

       19. On October 1, 2019, Sesso emailed Sharmil McKee (McKee), Chief Legal

Officer. In his email, Sesso stated that there was a major change in the physician staff in

August and he needed to know who is the new chair of staff, who is on the medical

executive committee and who is responsible for supervision of nurse practitioners and

physician assistants.

       20. McKee responded to Sesso’s request by saying that “Gene will take care of

your request, so I forwarded your email to him. Have a wonderful day.”

       21. Also on October 1, 2019, Ott emailed Sesso as follows:

       Dr. Sesso –

       Thank you for sharing your concerns with our new Compliance Officer. We are
       continuing to address the transition of our medical staff and are actively working
       through the process to appropriately define the roles and responsibilities of our
       providers along with the respective physician leadership required to best support
       the goals and objectives of the organization. At this juncture no decisions have
       been finalized regarding leadership and committee membership. Collaborative
       agreements have been established with all current CRNP and Pa staff.

       As we work through this transition period any future concerns you have regarding
       the medical staff are best directed to my attention. By copy of this email Tracey
       will be reaching out so we may speak in person regarding these matters.

       22. Although Ott apparently believed that McKee was Eagleville’s Compliance

Officer, she was not. Her email signature block as of October 1, 2019 said she was




                                             5
      Case 2:20-cv-01603-EGS Document 1 Filed 03/25/20 Page 9 of 15




Eagleville’s Chief Legal Officer. Additionally, the July 2019 CIA Eagleville entered into

with OIG stated as follows:

       Within 90 days after the Effective Date, Eagleville shall appoint a Compliance
       Officer and shall maintain a Compliance Officer for the term of the CIA. The
       Compliance Officer shall be an employee and a member of senior management of
       Eagleville, shall report directly to the Chief Executive Officer of Eagleville, and
       shall not be or be subordinate to the General Counsel or Chief Financial Officer or
       have any responsibilities that involve acting in any capacity as legal counsel or
       supervising legal counsel functions for Eagleville.

       23. McKee could not have been Eagleville’s Compliance Officer because she

served in a legal counsel capacity. Additionally, as of filing this Complaint and according

to Eagleville’s website (https://www.eagleville.org/about-us/leadership-team/, accessed

3/21/2020), McKee is not listed as a member of the leadership team at Eagleville nor is

any Compliance Officer listed as a member of the leadership team.

       24. On about October 3, 2019, Sesso met with Ott. During their meeting, Sesso

told Ott about the various issues he had serious concerns about. Sesso told Ott that they

need more physician coverage and there is a patient safety issue because there are not

enough doctors to effectively care for all of the patients.

       25. During this meeting, Ott did NOT inform Sesso that Eagleville was changing

its staffing model. In fact, Ott spoke with Sesso about him teaching or taking on

administrative duties in addition to working as a physician.

       26. Prior to his meeting with Ott, Sesso had been regularly scheduled to work at

Eagleville for about 15 hours per week for the past about three years. After Sesso met

with Ott, Eagleville removed Sesso from the schedule and did not schedule him for any

hours to work.

       27. On October 17, 2019, Sesso emailed Ott as follows:




                                              6
     Case 2:20-cv-01603-EGS Document 1 Filed 03/25/20 Page 10 of 15




       Hello Gene,

       It has been 2 weeks since our meeting I have emailed Dr. Abramson once each
       week. I have advised him of our meeting. I told him that I and Dr. Poggio would
       prefer to continue helping on a part-time coverage basis. He has not yet
       responded. I also notified Tricia of my interest.

       Dr. Poggio and I are both certified internists (hospitalists) with several years of
       addiction care experience. We believe there is a need for more than 1 physician in
       D’Arclay and that peer review is essential for all of us.

       We would appreciate if you would follow up with Dr. Abramson and us.

       Sincerely,

       Don Sesso, D.O.

       28. On October 22, 2019, Sesso emailed Joanne Elder (Elder), staff nurse,

informing her he had not been scheduled for a few weeks and he felt that his and Dr.

Poggio’s experience and credentials would be valuable.

       29. Elder responded to Sesso and said:

       Sorry to hear that! Dr. Abramson has been covering both East and West and
       sometimes pts aren’t dosed with Methadone until noon or after. May start writing
       incident reports as this is delay in pt. care … Hope to see you soon.

       30. On October 29, 2019, Sesso had still not been scheduled to work any hours by

Eagleville since he complained to Ott and McKee. Sesso decided to submit an

anonymous complaint to the Joint Commission on Accreditation of Healthcare

Organizations (JCAHO or The Joint Commission). Founded in 1951, The Joint

Commission seeks to continuously improve health care for the public, in collaboration

with other stakeholders, by evaluating health care organizations and inspiring them to

excel in providing safe and effective care of the highest quality and value. The Joint

Commission evaluates and accredits more than 22,000 health care organizations and

programs in the United States.



                                             7
     Case 2:20-cv-01603-EGS Document 1 Filed 03/25/20 Page 11 of 15




        31. In his anonymous JCAHO complaint, Sesso stated that Eagleville was

operating at an unsafe level of care and supervision due to a large majority of the

physician staff quitting in a dispute with the administration. Sesso stated that patients

who are suffering from narcotic withdrawal are delayed several hours before receiving

methadone, nurses are upset and frustrated and the lack of a medical governing body and

certified additional officers are violations of JCAHO standards.

        32. On November 8, 2019, Sesso exchanged emails with Connie Mario, nurse

practitioner.

        Hi Connie,

        Thanks for your reply. I am sorry that you are leaving. I am so concerned over the
        decimation of our staff since August. In my 49 yrs. as a physician, I have never
        witnessed such a calamity in a staff. I would like to speak with you sometime in
        the near future.

        Best wishes,

        Don Sesso, D.O.

        …………………………………………………………………

        Myself included. I have never worked for an organization like this. Erini does not
        know that I have submitted my resignation however she was aware I was seeking
        another opportunity. I do not have another job yet but working on it and will leave
        w/o employment because this place is unsafe. Please feel free to reach out to me.

        Connie Mario

        33. On January 1, 2020, Elder emailed Sesso as follows:

        Happy New Year from all of us at 2E. I brought up to Donna Ambrogi if you and
        Dr. Poggio had quit as we have not seen you and she said no. Then I asked her
        why we were not utilizing you and Dr. Poggio and she did not answer. I don’t
        think they want to put out the money. Dr. Abramson is overwhelmed with all the
        pts he is seeing. It’s crazy here and I am quitting in May. Hope you have a great
        year!

        Joanne



                                              8
     Case 2:20-cv-01603-EGS Document 1 Filed 03/25/20 Page 12 of 15




       34. On January 23, 2020, Sesso received an email containing a letter dated

January 14 from Ott. The letter stated that Eagleville was terminating Sesso’s

employment without cause. Ott also claimed that the letter was 60 days’ notice, however

Ott said “we do not anticipate having need for your services during this period.”

       35. On February 12, 2020, Eagleville mailed Sesso a letter it back-dated to

February 7. Sesso received the letter on February 14. The letter was from Elizabeth A.

Perrong, Vice President of Human Resources. In her letter to Sesso, Ms. Perrong

acknowledged that Sesso had complained about the following to McKee:

               a. Eagleville does not have a Medical Director or Medical Staff
                  Committee Chair and theses vacancies may violated Eagleville’s by-
                  laws and state regulations.

               b. Eagleville has one physician caring for all hospital-level patients and
                  this is insufficient to treat patients safely.

               c. Sesso reported these concerns to Eagleville’s CEO, Ott, and in
                  response to this complaint, Eagleville retaliated against Sesso and
                  reduced his work schedule.

       36. Sesso submitted complaints to Eagleville about patient safety, compliance

issues (including whether Eagleville was complying with the CIA), and Eagleville’s

failure to follow its own medical staff by-laws. These complaints dealt with gross

management of a federal contract or grant, gross waste of federal funds, abuse of

authority relating to a federal contract or grant, substantial and specific danger to public

health or safety or violations of Medicare or Medicaid and the allegations contained in

the Smith FCA case (EDPa No. 16-6627).

       37. Sesso made these complaints to Eagleville officials (Ott and McKee) who had

the responsibility to investigate, discover or address misconduct at Eagleville.




                                              9
     Case 2:20-cv-01603-EGS Document 1 Filed 03/25/20 Page 13 of 15




       38. At the time Sesso was making these complaints, Eagleville was subject to the

CIA which required, among other things, for Eagleville to have a Compliance Officer and

compliance committee. Accordingly, Sesso’s complaints were also based on Eagleville’s

failure to comply with the CIA.

       39. Sesso’s complaints to Eagleville constituted complaints that Eagleville was

engaging in conduct prohibited by the False Claims Act (FCA), 31 U.S.C. Section 3729.

       40. Eagleville is an employer or public body within the meaning of the Pa.

Whistleblower Law. 43 P.S. Section 1422; Denton v. Silver Spring Nursing &

Rehabilitation Center, 735 A.2d 571, 576 (Pa. Super 1999). Eagleville receives money

from a public body to perform work or provide services relative to the performance of

work for or the provision of services to a public body. Eagleville is funded by or through

the Commonwealth of Pennsylvania or political subdivision authority or a member or

employee of that body. Upon information and belief, Eagleville received federal, state,

and private funding to deliver patient care. Upon information and belief, Eagleville

provided grant awards for medical research, capital improvements, or patient services and

prevention to the federal government, state government and foundations.

       41. Sesso is an employee within the meaning of the Pa. Whistleblower Law. 43

P.S. Section 1422.

       42. As described above, Sesso is a whistleblower who made repeated good faith

reports of conduct he reasonably believed constituted wrongdoing or waste within the

meaning of the Pa. Whistleblower Law. 43 P.S. Section 1422.




                                            10
       Case 2:20-cv-01603-EGS Document 1 Filed 03/25/20 Page 14 of 15




        43. Sesso’s complaints of wrongdoing included failing to properly staff Eagleville

with sufficient medical personnel to care for its patients and dangerous delays in

providing medication and proper care to patients.

        44. Sesso’s complaints of waste included Eagleville’s conduct or omissions

including lack of sufficient medical personnel to care for patients and lack of supervision

of medical personnel, both of which can result in patient safety being jeopardized; and

substantial abuse, misuse, destruction or loss of funds or resources belonging to or

derived from the state or other sources.

V.      CLAIMS

                                Count I – Pa. Whistleblower Law

        45. Paragraphs 1-44 are incorporated by reference as if fully set forth herein.

        46. The acts, failures to act, practices and policies of Eagleville set forth above

constitute whistleblower discrimination/retaliation in violation of the Pa. Whistleblower

Law.

        47. Eagleville violated the Pa. Whistleblower Law by terminating Sesso in

retaliation for his whistleblower complaints.

        48. As a direct and proximate result of Eagleville’s illegal retaliatory conduct,

Sesso has suffered damages in the form of lost compensation and benefits and emotional

distress including, but not limited to, anxiety, stress, humiliation, career damage and

embarrassment.

        WHEREFORE, Sesso respectfully requests this Court enter judgment in his favor

and against Eagleville for the full amount of his damages, including lost compensation and

benefits, reinstatement of employment, interest, actual damages for emotional and mental




                                              11
     Case 2:20-cv-01603-EGS Document 1 Filed 03/25/20 Page 15 of 15




stress, anxiety, embarrassment and humiliation, negative tax consequence damages, career

damage, attorney’s fees and expenses, and such other relief as the Court deems proper in

an amount in excess of $150,000.

                                          Count II – FCA

        49. Paragraphs 1-44 are incorporated by reference as if fully set forth herein.

        50. The acts, failures to act, practices and policies of Eagleville set forth above

constitute whistleblower discrimination/retaliation in violation of the FCA.

        51. Eagleville violated the FCA by terminating Sesso in retaliation for his

whistleblower complaints.

        52. As a direct and proximate result of Eagleville’s illegal retaliatory conduct,

Sesso has suffered damages.

        WHEREFORE, Sesso respectfully requests this Court enter judgment in his favor

and against Eagleville for the full amount of his damages, including two times his past or

back lost compensation and benefits, reinstatement of employment or future or front lost

compensation and benefits, special damages for emotional and mental stress, anxiety,

embarrassment, humiliation and career damage, negative tax consequence damages,

interest, attorney’s fees and expenses, and such other relief as the Court deems proper

pursuant to 37 U.S.C. Section 3730(h) and in an amount in excess of $150,000.

                                       Respectfully submitted,

                               By:      SMP2861
                                       Scott M. Pollins/ Pa. Atty. Id. No. 76334
                                       Pollins Law
                                       303 W. Lancaster Ave., Ste. 1C
                                       Wayne, PA 19087
                                       (610) 896-9909 (phone)/(610) 896-9910 (fax)
                                       scott@pollinslaw.com (email)
Date:    3/25/2020                     Attorney for Plaintiff, Donald J. Sesso



                                              12
